Exhibit 10.72

CONSTRUCTION LOAN AGREEMENT

(Revolving Line of Credit)

THIS CONSTRUCTION LOAN AGREEMENT made as of the 27th day of September, 2012 by
and between COMSTOCK EASTGATE, L.C., a limited liability company organized under
the laws of the Commonwealth of Virginia (the “Borrower”), and CARDINAL BANK, a
bank chartered under the laws of the Commonwealth of Virginia (“Lender”).

WHEREAS, Borrower intends to construct sixty-six (66) residential condominium
units (individually, a “Unit” and collectively, the “Units”) in a portion of the
residential condominium project known as The Villas at Eastgate Condominium
located in Loudoun County, Virginia.

WHEREAS, the Project will consist of up to eleven (11) distinct parcels of land
(individually, a “Parcel” and collectively, the “Land”) on each of which the
Borrower intends to construct a single building (individually, a “Building” and
collectively, the “Buildings”) containing six (6) Units (each Parcel together
with the Building and Units to be constructed thereon are individually a “Phase”
and collectively the “Project”).

WHEREAS, the Borrower currently owns the Parcel known as Phase 3 more
particularly described on “EXHIBIT A” attached hereto and by this reference made
a part hereof (“Parcel 3”); and

WHEREAS, Lender has agreed to provide the Borrower with a revolving construction
line of credit in the maximum principal amount of TWO MILLION FIVE HUNDRED
THOUSAND and no/100 DOLLARS ($2,500,000.00) that can be outstanding at any one
time, which amount is to be used in accordance with the terms hereof and is to
be used by Borrower for the materials to be furnished and labor and services to
be performed in connection with the construction of the Units on the Land; and

WHEREAS, simultaneously with the execution and delivery hereof, Borrower has
executed that certain Credit Line Deed of Trust Note dated of even date herewith
in the principal amount of $2,500,000.00 and that certain Credit Line Deed of
Trust, Assignment and Security Agreement of even date herewith to secure the
same.

W I T N E S S E T H:

For and in consideration of these presents, and in further consideration of the
mutual covenants and agreements herein set forth and of the sum of Ten Dollars
($10.00) lawful money of the United States of America by each of the parties to
the other paid, receipt of which is hereby acknowledged, the parties hereto do
hereby covenant and agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.0 Definitions. Borrower and Lender agree that, unless the context otherwise
specifies or requires, the following terms shall have the meanings herein
specified, such definitions to be applicable equally to the singular and the
plural forms of such terms and to all genders:

Borrower - The party hereinabove designated as such, its successors and assigns.

Commitment - The commitment letter dated June 22, 2012 from Lender to Borrower
in connection with the Line of Credit, as the same may be from time to time
amended.

Completion Date - For each Unit, the date that is the earlier to occur of
(i) the date that is twelve (12) months after the date of the first advance of
Line of Credit funds for the Unit, and (ii) the sale date under the Contract.

Consulting Engineer or Progress Inspector - Such person or firm as Lender may
from time to time appoint or designate for purposes related to the inspection of
the progress of the construction of the Improvements, conformity of construction
with the Plans and Specifications, and for such other purposes as to Lender may
from time to time seem appropriate or as may be required by the terms of this
Loan Agreement.

Contract - An executed contract of sale for the sale of a Unit, and such
Contract complies with all of the following conditions:

(i) the Contract shall be accompanied by a minimum cash deposit of $5,000;

(ii) the Contract shall not be subject to any contingencies, including the sale
of the purchaser’s property; and the Contract shall not be subject to
cancellation by the purchaser without loss of the deposit, except for cause or
as may be provided by applicable Virginia statute;

(iii) the purchaser under the Contract shall be pre-qualified by a reputable
mortgage lender, who shall issue a pre-qualification letter which indicates that
the purchaser will be approved after appropriate verifications for the purchase
money mortgage loan necessary to purchase such Unit.

Deed of Trust - That certain Credit Line Deed of Trust, Assignment and Security
Agreement made by Borrower to secure Lender, dated of even date herewith, as the
same may from time to time be amended, modified or supplemented.

Event(s) of Default - Any of the happenings, events, circumstances or
occurrences described in Article VI of this Loan Agreement.

Funding Termination Date - The Line of Credit Maturity Date.

Guarantor - Comstock Holding Companies, Inc., a Delaware corporation.

Hazardous Materials - Any (i) hazardous wastes and/or toxic chemicals,
materials, substances or wastes occurring in the air, water, soil or ground
water on, under or about the Mortgaged Property as defined by the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (Superfund or
CERCLA), 42 U.S.C. §§ 9601 et seq., the Superfund Amendments and Reauthorization
Act of 1986 (SARA), 42 U.S.C. § 9601(20)(D), the Resource Conservation and
Recovery Act (the Solid Waste Disposal Act or RCRA), 42 U.S.C. §§ 6901 et seq.,
the Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977 (CWA), 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1966 (CAA), 42
U.S.C. §§ 7401 et seq., the Toxic Substances Control Act (TSCA), 15 U.S.C. §§
2601, et seq., and the National Environmental Policy Act, 42 U.S.C. 4321 et
seq., as these statutes may be amended

 

2



--------------------------------------------------------------------------------

from time to time, and regulations promulgated thereunder; (ii) “oil, petroleum,
petroleum products, and their by-products” as defined by the applicable
statutes, as amended from time to time, and regulations promulgated thereunder;
(iii) “hazardous substance” as defined by the applicable statutes, as amended
from time to time, and regulations promulgated thereunder; (iv) substance, the
presence of which is prohibited or controlled by any other applicable federal or
state or local environmental laws, rules, regulations, statutes or ordinances
now in force or hereafter enacted relating to waste disposal or environmental
protection with respect to hazardous, toxic or other substances generated,
produced, leaked, released, spilled or disposed of at or from the Mortgaged
Property; and (v) other substance which by law requires special handling in its
collection, storage, treatment or disposal including, but not limited to,
asbestos, polychlorinated biphenyls (PCBs), urea formaldehyde foam insulation
and lead-based paints, but not including small quantities of such materials
present on the Mortgaged Property in retail containers or other materials used
in the ordinary course of construction activities in compliance with all
Environmental Requirements and Environmental Laws (as defined in the Security
Documents).

Hydric Soils - Any soil category upon which construction of Improvements would
be prohibited or restricted under applicable governmental requirements,
including, without limitation, those imposed by the U. S. Army Corp of
Engineers.

Improvements - Any and all buildings, structures, improvements, alterations or
appurtenances now erected or at any time hereafter constructed or placed upon
the Land or any portion thereof and any replacements thereof including without
limitation, all equipment, apparatus, machinery and fixtures of any kind or
character forming a part of said buildings, structures, improvements,
alterations or appurtenances.

Indebtedness - All amounts due Lender pursuant to or on account of the Note,
this Loan Agreement or any of the other Security Documents, including, without
limitation, all principal (including, without limitation, any principal that is
advanced after the date of this Loan Agreement and any principal that is repaid
and readvanced), interest, late charges, loan fees and all other payments
required to be made by Borrower pursuant to or on account of the Note, this Loan
Agreement or any of the other Security Documents.

Land - The real property described in EXHIBIT “A” attached hereto and by this
reference made a part hereof, as amended, modified, supplemented or increased
from time to time.

Lender - The party hereinabove designated as such, its successors and assigns.

Line of Credit - The revolving line of credit from the Lender to the Borrower
evidenced by the Note, to be advanced, re-advanced and repaid pursuant to this
Loan Agreement and secured by the Security Documents.

Line of Credit Maturity Date - The date that is the earlier to occur of (i) the
date that the last Unit for which Line of Credit funds remain outstanding is
sold, (ii) the date that is twelve (12) months after the date of the first
advance of Line of Credit funds for the last Unit to be funded under the Line of
Credit, and (iii) the Maturity Date as that term is defined and used in the
Note.

Loan - A non-revolving limited amount which the Lender has committed to fund
under the Line of Credit for a specified Unit.

Loan Fee - The fully earned non-refundable fee that the Borrower shall pay
Lender at the time that the Lender makes a Loan commitment for a specified Unit
in an amount equal to one-half of one percent (.5%) of the total Loan commitment
for that Unit.

Loan Maturity Date - The date on the earlier to occur of (i) the date that the
Unit is sold, and (ii) the date that is twelve (12) months after the date of the
first advance of Line of Credit funds for the Unit.

Mortgaged Property - The property described as such in the Deed of Trust, as
amended, modified, supplemented or increased from time to time.

 

3



--------------------------------------------------------------------------------

Note - The Credit Line Deed of Trust Note made by Borrower to the order of
Lender dated of even date herewith in the principal amount hereinabove recited,
as the same may from time to time be amended, modified or supplemented.

Obligations - Any and all of the covenants, warranties, representations,
agreements, promises and other obligations (other than the Indebtedness) made or
owing by Borrower or others to Lender pursuant to or as otherwise set forth in
the Note or the Security Documents.

Plans and Specifications - Any and all plans and specifications prepared for
Borrower in connection with the construction of the Improvements and approved in
writing by Lender, as the same may from time to time be amended with the prior
written approval of Lender.

Pre-sold Unit - A Unit subject to a Contract.

Project - The creation of the condominium regime for the Land and the
construction of the Units thereon to create for-sale Units within the Mortgaged
Property.

Security Documents - The Commitment, this Loan Agreement, the Environmental
Indemnity Agreement executed in connection with the Line of Credit, the Deed of
Trust and any other instrument or instruments described or characterized as such
in the Deed of Trust, as the same may from time to time be amended, modified or
supplemented.

Speculative Unit - A Unit not subject to a Contract including all model Units.

Unit - A condominium unit and the common elements appurtenant thereto within the
Mortgaged Property.

ARTICLE II

THE LINE OF CREDIT - ADVANCES AND REPAYMENTS

2.0 The Line of Credit. Lender agrees to advance Loan proceeds out of the Line
of Credit to Borrower, subject to the terms and conditions herein set forth and
in accordance with the “Pro Forma Per Unit Cost and Loan Budget” attached hereto
as EXHIBIT “B” and incorporated herein by reference, as amended from time to
time by Lender (the “Pro Forma Unit Budget”). Each Loan shall conform to the Pro
Forma Unit Budget unless the Lender approves a separate Loan budget for a
particular Unit establishing different maximum amounts of Hard Costs, Soft Costs
and Interest Reserve that the Lender will advance under the Loan for the
specified Unit (a “Unit Loan Budget”). Each Unit Loan Budget shall be attached
hereto and made a part of EXHIBIT “B” and shall supersede the Pro Forma Unit
Budget as to the specified Unit. Aggregate advances under the Line of Credit
shall also conform to the Approved Final Project Cost Budget and Draw Schedule
as approved by the Lender attached, to be attached, hereto as EXHIBIT “C” and
incorporated herein by reference, as amended from time to time by Lender (the
“Project Budget”).

2.1 Applications for Advances. Borrower shall make applications for Loan
advances from Lender on the forms that Lender approves in writing. Borrower
shall make each such application at least five (5) business days before the
advance shall be called for, in order to permit Lender to make such inspections
as it shall from time to time consider appropriate. Lender shall perform the
construction progress inspections of the Units within the Mortgaged Property
(including inspections of the foundations). Borrower shall pay Lender the actual
cost of the Lender’s Consulting Engineer or Progress Inspector for each visit by
Lender (or its Consulting Engineer or Progress Inspector) to inspect the
construction progress of the Units. Each application for an advance of Loan
proceeds shall be in such form and include such detail as Lender may require.
Provided such inspections are satisfactory, Borrower shall be permitted two
(2) advances or draws of the proceeds of the Line of Credit each calendar month.

2.2 Revolving Line of Credit. Prior to the Funding Termination Date, Borrower
shall have the right to borrow, repay and re-borrow, from time to time, the
principal amount evidenced by the Note provided and so long as (i) no Event of
Default exists hereunder; (ii) Lender has not made demand for any payment under
the Note which remains unpaid; (iii) the outstanding principal balance due
hereunder together with Loan proceeds that the Lender is committed to advance
for all Units then under construction shall not exceed $2,500,000; (iv) all
advances and re-advances are made in accordance with this Loan Agreement; and
(v) Loan advances per Unit shall not exceed the following amounts:

(a) Construction Advances: Not to exceed the lesser of (i) sixty-nine percent
(69%) of the appraised discounted value of the Unit, (ii) sixty percent (60%) of
the gross retail value of the Unit, (ii) one hundred percent (100%) of the
actual “Hard” and “Soft” Costs of construction for the Unit, and (iii) the
aggregate approved Hard and Soft Costs per the applicable Unit Loan Budget.

 

4



--------------------------------------------------------------------------------

(b) Interest Reserve: Each Unit Loan Budget includes an interest reserve out of
which the Lender shall automatically pay the monthly interest cost of each Loan
when and as such interest payments are due under the Note up to the maximum
amount specified in the applicable Unit Loan Budget.

(c) Funding Termination: Lender’s agreement to fund approved Line of Credit
proceeds will terminate automatically on the Funding Termination Date as to the
Line of Credit and on the Loan Maturity Date as to any Loan.

2.3 Conditions Precedent to Loan Advances for Phase 3. Lender shall not be
obligated to make the first advance of Loan proceeds hereunder with respect to
any Unit within Phase 3 unless the following conditions have been satisfied with
respect to such Unit:

(a) The Note, the Deed of Trust (including any supplements or amendments
thereto) and the other Security Documents shall have been properly executed and
delivered to Lender, the Deed of Trust (and any such supplements or amendments)
shall be executed, acknowledged and recorded in the appropriate land records,
and payment shall have been made for all recording costs in connection with the
Deed of Trust (and any such supplements or amendments) and any other recorded
Security Documents and for any transfer or recordation taxes due under any
federal, state or county law.

(b) Lender shall have received a paid policy of title insurance (ALTA Standard
Form “B” Loan Policy - Current Edition) or a valid and enforceable commitment to
issue the same, together with such reinsurance agreements and direct access
agreements as may be required by Lender, from a company or companies
satisfactory to Lender in the amount of the Line of Credit and which may be
endorsed or assigned to the successors and assigns of Lender without additional
cost, insuring the lien of the Deed of Trust to be a valid first lien on the
Mortgaged Property with affirmative mechanic’s lien coverage, free and clear of
all defects, exceptions and encumbrances except such as Lender and its counsel
shall have approved, and which otherwise complies with the applicable
requirements of the Commitment.

(c) Lender shall have received advice, in form and substance and from a source
satisfactory to Lender, to the effect that a search of the applicable public
records discloses no conditional sales contracts, chattel mortgages, leases of
personalty, financing statements or title retention agreements filed or recorded
against the Mortgaged Property except such as Lender shall have approved.

(d) Lender shall have received all policies or certificates of insurance
required by the terms of the Commitment and of the other Security Documents to
be in effect from a company or companies and in form and amount satisfactory to
Lender, together with written evidence, in form and substance satisfactory to
Lender, that all fees and premiums due on account thereof have been paid in
full.

(e) Lender shall have received a separate policy of flood insurance in the face
amount of the Note or the maximum limit of coverage available with respect to
the Mortgaged Property, whichever is the lesser, from a company or companies
satisfactory to Lender and written in strict conformity with the Flood Disaster
Protection Act of 1973, as amended, and all applicable regulations adopted
pursuant thereto; provided, however, that in the alternative Borrower may supply
Lender with written evidence, in form and substance satisfactory to Lender, to
the effect that such flood insurance is not available with respect to the
Mortgaged Property, or Borrower may provide to Lender the certificate of a
professional engineer that the Mortgaged Property is not within a flood hazard
area.

 

5



--------------------------------------------------------------------------------

(f) Lender shall have received copies of the recorded subdivision plat of the
Mortgaged Property and/or a current survey of the Land, certified to Lender by a
registered land surveyor of the jurisdiction in which the Land is located, which
plat of survey shall clearly designate at least (i) the location of the
perimeter of the Land by courses and distances; (ii) the location of all
easements, rights-of-way, alleys, streams, waters, paths and encroachments;
(iii) the location of all building restriction lines and set-backs, however
established; (iv) the location of any streets or roadways abutting the Land; and
(v) the then “as-built” location of the Improvements and the relation of the
Improvements by courses and distances to the perimeter of the Land, building
restriction lines and set-backs, all in conformity with the most recent Minimum
Standard Detail Requirements for Land Title Surveys adopted by the American
Congress on Surveying and Mapping.

(g) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all governmental authorities having or
claiming jurisdiction to the effect that all grading, building, construction and
other permits and licenses necessary or required in connection with the
construction of the Improvements have been validly issued; that all fees and
bonds (whether posted by Borrower or its seller) required in connection
therewith have been paid in full or posted, as the circumstances may require.

(h) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, to the effect that no construction work of any
kind has commenced upon any unit within the Land which is financed with the
proceeds of the Line of Credit and no materials (financed with the proceeds of
the Line of Credit) have been placed or stored upon the Land prior to the
recordation of the Deed of Trust among the land records where the Land is
located unless the same shall be fully insured against by the title insurance
company.

(i) Lender shall have received true and complete copies of all organizational
documents of Borrower and the Guarantor, appropriate resolutions authorizing the
acceptance of the Line of Credit by Borrower and Guarantor and the execution of
the Note and all Security Documents, appropriate certificates of incumbency and
an opinion letter from counsel for Borrower and the Guarantor, which is
acceptable to Lender in all respects.

(j) Lender shall have received and approved an appraisal of the Project that
complies with the applicable requirements of the Commitment.

(k) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all municipalities and utility companies
having or claiming jurisdiction to the effect that all utility services in
sufficient quantities necessary for the occupation of the Improvements to be
constructed upon the Land, are available for connection and use at the
boundaries of the Land, including, without limitation, telephone service, water
supply, storm and sanitary sewer facilities, natural gas and electric
facilities.

(l) Lender shall have received soil reports which shall (i) demonstrate that the
soil conditions of the Mortgaged Property are suitable for the construction of
the Improvements, and (ii) evidence to Lender’s reasonable satisfaction that
there are no Hydric Soils on the Mortgaged Property.

(m) Lender shall have received a satisfactory Phase I environmental site
assessment report for the Mortgaged Property.

(n) Lender shall have received a detailed Project Budget on forms acceptable to
Lender which shall be attached hereto and incorporated herein as EXHIBIT “C”.

(o) Lender shall have received a list of the names of all contractors and
materialmen (the “Contractors”) that will perform work or supply materials in
connection with the construction of the Improvements on the Land, together with
copies of all contracts or subcontracts for such construction satisfactory to
Lender, if requested.

(p) Lender shall have received the final site plan for Phase 3 as approved by
all necessary governmental authorities having jurisdiction over the Project.

 

6



--------------------------------------------------------------------------------

(q)) Borrower shall have established a deposit relationship with the Lender and
shall maintain such deposit relationship through the Line of Credit Maturity
Date through which all Line of Credit advances and Borrower’s funds pertaining
to the construction of the Units shall be maintained and flow.

(r) Borrower shall have paid Lender $6,000 of the aggregate Loan Fee that the
Lender shall credit against the first $6,000 of Loan Fees due and payable
pursuant to Lender’s commitment to make Loans for specified Units under the Line
of Credit.

(s) Lender shall have received financial statements from the Borrower and the
Guarantor that are certified current within thirty (30) days prior to the date
of this Agreement and certified true financial statements for the two fiscal
years prior to the fiscal year covered by the current financial statements in
form and substance satisfactory to the Lender.

(t) Borrower shall have fully complied with any other applicable requirements of
the Commitment.

(u) Lender shall have received a complete set of all Plans and Specifications
for the Project.

2.4 Conditions Precedent to Advances for Units to be Constructed in Phases
Subsequent to Phase 3. The obligation of Lender to make advances with respect to
each Phase of the Project, subsequent to Phase 3, for which the Borrower is
ready to request Loan advances (a “Future Phase”) shall be conditioned upon the
satisfaction of the conditions set forth in this Agreement, including the
satisfaction of the conditions set forth in Section 2.3 as to each Future Phase,
and of the following additional conditions:

(a) Borrower shall have executed and caused the recordation among the land
records of Loudoun County, Virginia of an amendment to the Deed of Trust in the
form attached hereto as EXHIBIT “D” (the “Amendment”) to add the Parcel within
the Future Phase for which the Borrower intends to request Loan advances such
that it is included as part of the Mortgaged Property.

(b) Borrower shall have executed and delivered to Lender Lender’s standard form
of Assignment of Plans and Specifications, Contracts and Permits and
Environmental Indemnity Agreement for the Future Phase.

(c) Borrower shall have caused a financing statement to be filed in the
appropriate records sufficient to perfect the security interest in the personal
property now or hereafter located on or in or used in connection with the
Future.

(d) Lender shall have received an endorsement to the title insurance policy
required by Section 2.3(b), which endorsement shall have the effect of adding
the Parcel comprising the land portion of the Future Phase to the insured land
referred to therein, and insuring that the lien of the Deed of Trust, as
modified by the Amendment, is a valid first lien thereon.

2.5 Conditions Precedent to Advances of Hard Costs. Lender shall not be
obligated to make any Loan advances of Line of Credit proceeds hereunder with
respect to any Unit for Hard Costs, unless the conditions described in
Section 2.3 remain satisfied, and the following conditions have been satisfied
with respect to such Unit:

(a) All work completed at the time of the application for advance has been
performed in a good and workmanlike manner; or all work completed at the time of
the application for advance has been performed in a good and workmanlike manner
and all materials and fixtures usually furnished and installed at that stage of
construction have been furnished and installed.

(b) No Event of Default which has not been cured has occurred under the Note or
any of the Security Documents and no act has occurred which, with the passage of
time after due notice, would become an Event of Default.

 

7



--------------------------------------------------------------------------------

(c) The Improvements for which the advance is being requested have not been
materially damaged by fire or other casualty unless Borrower shall have received
the proceeds of insurance sufficient in the judgment of Lender to effect a
satisfactory restoration of such Improvements and to permit the completion
thereof on or prior to the Completion Date.

(d) Lender has received evidence satisfactory to it that all work requiring
inspection by governmental or regulatory authorities having or claiming
jurisdiction has been duly inspected and approved by such authorities and by any
rating or inspection organization, bureau, association or office having or
claiming jurisdiction.

(e) Lender shall be satisfied, based upon the advice of the Consulting Engineer
or Progress Inspector, that each Unit can be completed by a date no later than
the Completion Date for that Unit with the balance of the Loan proceeds then
held by Lender and available for advance for those purposes pursuant to the
terms of this Loan Agreement and with other funds which Lender is reasonably
satisfied are available to Borrower for those purposes.

(f) Lender shall have received a notice of title continuation or an endorsement
to the title insurance policy heretofore delivered, indicating that since the
last preceding advance, there has been no change in the status of title and no
survey exceptions or other exceptions not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy to an amount equal to the total advances made as of the date of the
advance then being made if the policy does not by its terms provide for such an
increase.

(g) The representations and warranties made in Article III of this Loan
Agreement shall be true and correct, in all material respects, on and as of the
date of the advance with the same effect as if made on such date.

(h) Lender shall have received acknowledgments of payment and releases of liens
and rights to claim liens for work performed or materials delivered through the
date of the last preceding advance and concurrently with the final advance. All
such acknowledgments and releases shall be in form and substance satisfactory to
Lender and the title insurance company which has insured the title to the
Mortgaged Property.

(i) All other terms and conditions of the Security Documents required to be met
as of the date of the particular advance of Line of Credit proceeds shall have
been met to the satisfaction of Lender.

2.6 Additional Conditions Precedent to Final Advance. Lender shall not be
obligated to make the final advance of Line of Credit proceeds with respect to
any Unit included within the Mortgaged Property unless the conditions described
in Sections 2.3, 2.4 and Section 2.5 and the following additional conditions
have been satisfied with respect to such Unit:

(a) Lender has been satisfied that all construction has been satisfactorily
completed in a good and workmanlike manner;

(b) Lender has received evidence satisfactory to it that all work requiring
inspection by governmental or regulatory authorities having or claiming
jurisdiction has been duly inspected and approved by such authorities and by any
rating or inspection organization, bureau, association or office having or
claiming jurisdiction;

(c) To the extent that any such certificate is a condition to the lawful use and
occupancy of the subject Improvements, Lender has received evidence satisfactory
to it that the requisite certificate of use and occupancy for permanent
occupancy of such Improvements has been validly issued; however, such a
certificate shall be not required for any model houses;

(d) Lender shall have received fire and extended coverage insurance for the
applicable Unit as set forth in Section 4.10 of this Loan Agreement;

 

8



--------------------------------------------------------------------------------

(e) To the extent required by Lender, all insurance policies shall be endorsed
to insure the Improvements, in accordance with Section 4.10 of this Loan
Agreement; and

(f) All other terms and conditions of the Security Documents required to be met
as of the date of the final advance of Loan proceeds for the applicable Unit
shall have been met to the satisfaction of Lender.

2.7 Trust Funds. Borrower will receive the advances to be made hereunder and
will hold the right to receive the same as a trust fund for the purpose of
paying the cost of the construction of the Improvements, and Borrower agrees not
to expend any part of the proceeds of the Line of Credit for any purpose except
in connection with the uses and purposes provided for in this Loan Agreement
without the prior written consent of Lender.

2.8 Advances to Others for Account of Borrower. At the option of Lender, Lender
may apply amounts due hereunder to the satisfaction of the conditions of the
Commitment, the Note or the Security Documents and any amounts so applied shall
be part of the Line of Credit and shall be secured by the Deed of Trust.
Advances requested by Borrower shall be made directly to Borrower unless and
until Borrower is in default hereunder or under any other Security Document. If
Borrower is in default hereunder or under any other Security Document, then at
the option of Lender, and without limiting the generality of the foregoing,
Lender may make advances directly to the title insurance company or any
subcontractor or materialman, or to any of them jointly, and the execution
hereof by Borrower shall, and hereby does, constitute an irrevocable
authorization, if Borrower is in default hereunder or under any other Security
Documents, to so advance the proceeds of the Line of Credit. No further
direction or authorization from Borrower shall be necessary to warrant such
direct advances and all such advances shall satisfy pro tanto the obligations of
Lender hereunder and shall be secured by the Deed of Trust as fully as if made
to Borrower, regardless of the disposition thereof by the party or parties to
whom such advance is made.

2.9 Additional Funds. If the inspections performed on behalf of Lender project
that the remaining cost to complete a Unit will exceed the total remaining
amount of Loan proceeds to be provided by Lender for that Unit, Lender shall not
advance any more Loan proceeds for that Unit until Borrower has deposited with
Lender the difference between the total remaining cost to complete that Unit
(including sufficient funds to pay interest for the remaining term of the Loan)
and the total remaining amount of the Loan proceeds for that Unit. This
provision will apply whenever the total remaining cost to complete a Unit
exceeds the total remaining Loan proceeds for that Unit. Therefore, if the
projected total remaining costs to complete a Unit continues to increase after
the first time that it exceeds the total amount of the remaining Loan proceeds
for that Unit, Borrower shall deposit the incremental increase before Lender
advances any more Loan proceeds for that Unit. The determination of the total
remaining cost to complete each Unit shall be made by Lender.

2.10 Assignments. Borrower agrees not to transfer, assign, pledge or hypothecate
any right or interest in any payment or advance due pursuant to this Loan
Agreement, or any of the other benefits of this Loan Agreement, without the
prior written consent of Lender. Any assignment made or attempted by Borrower
without the prior written consent of Lender shall be void. No consent by Lender
to an assignment by Borrower shall release Borrower as the party primarily
obligated and liable under the terms of this Loan Agreement unless Borrower
shall be released specifically by Lender in writing. No consent by Lender to an
assignment shall be deemed to be a waiver of the requirement of prior written
consent by Lender with respect to each and every further assignment and as a
condition precedent to the effectiveness of such assignment.

2.11 Liability of Lender. Lender shall in no event be responsible or liable to
any person other than Borrower for the disbursement of or failure to disburse
the proceeds of the Line of Credit or any part thereof, and no subcontractor,
laborer or material supplier shall have any right or claim against Lender under
this Loan Agreement or the administration thereof.

2.12 Construction Starts; Limitations on Speculative Units. The Borrower shall
have not more than eighteen (18) Units under construction at any given time
during the term of the Line of Credit (“Construction Starts”). The Borrower
shall have not more than four (4) Speculative Units and two (2) model Units
(“Model Units”) under construction in the first Building for which construction
has commenced in the Project (the “First Building”). Thereafter, and for the
remaining term of the Line of Credit, the Borrower shall have not more than two

 

9



--------------------------------------------------------------------------------

(2) Speculative Units and two (2) Model Units for the entire Project (including
any Speculative Units and Model Units remaining in the First Building) at the
time that the Borrower commences construction of each of the Buildings to be
constructed within the Project after the First Building. Model Units shall not
be deemed to be Speculative Units for the purpose of this Section. The Borrower
shall provide Lender with all information that the Lender reasonably requests
prior to a new Construction Start. Borrower shall not commence a Construction
Start until Lender has reviewed and approved the applicable Construction Start
information submitted to Lender.

2.13 Line of Credit and Loan Repayment. Borrower shall pay all principal and all
accrued and unpaid interest and costs for each Loan under the Line of Credit on
or before the Loan Maturity Date. Borrower shall pay all other outstanding
principal, accrued and unpaid interest and costs which remain unpaid on the Line
of Credit Maturity Date.

1. ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.0 Representations and Warranties by Borrower. Borrower hereby represents and
warrants to Lender, as of the date of the first advance of Line of Credit
proceeds and at all times thereafter, that:

3.1 Plans and Specifications. No work associated with the construction of the
Improvements will be commenced by Borrower unless and until the Plans and
Specifications are satisfactory to Borrower and Lender and, to the extent
required by applicable law and any effective restrictive covenants, have been
approved by all governmental authorities having or claiming jurisdiction and by
the beneficiaries of any such restrictive covenants, respectively.

3.2 Permits. No work associated with the construction of the Improvements will
be commenced by Borrower unless and until all grading, building, construction
and other permits necessary or required in connection with the commencement of
the construction of the Improvements have been validly issued and all fees and
bonds (whether posted by Borrower or its seller) required in connection
therewith have been paid or posted, as the circumstances may require.

3.3 Utilities. All utility services necessary for the construction of the
Improvements and the operation thereof for their intended purpose are available
at the boundaries of the Land, or there are easements in place which will allow
Borrower to extend utility services to the boundaries of the Land, including,
without limitation, telephone service, water supply, storm and sanitary sewer
facilities, and natural gas or electric facilities.

3.4 Access - Roads. All roads and other access necessary for the construction
and full utilization of the Improvements for their intended purposes have either
been completed or the necessary rights of way therefor have either been acquired
by the appropriate governmental authorities or have been dedicated (or will be
dedicated) to public use and accepted by such governmental authorities or have
been or will be created by recorded easement and all necessary steps have been
taken by Borrower or such governmental authorities to assure the complete
construction and installation thereof by a time no later than the Completion
Date.

3.5 Other Liens. Except as otherwise provided for in the Security Documents,
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a lien on the Mortgaged
Property.

3.6 Financial Statements. The financial statements heretofore delivered to
Lender are true and correct in all respects, have been prepared in accordance
with sound accounting practices consistently applied, and fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof. No material adverse change has occurred in the financial
conditions reflected therein since the respective dates thereof and no material
additional liabilities have been incurred by Borrower since the date thereof
other than the borrowing contemplated herein or as approved in writing by
Lender.

 

10



--------------------------------------------------------------------------------

3.7 Defaults. There is no default on the part of Borrower under the Note or the
Security Documents and no event has occurred and is continuing which, with
notice, the passage of time, or both, would constitute a default under the Note
or the Security Documents.

3.8 Compliance in Zoning. The current or anticipated use of the Mortgaged
Property complies with applicable zoning ordinances, regulations and restrictive
covenants affecting the Land, all use requirements of any governmental authority
having jurisdiction have been satisfied, and no violation of any law or
regulation exists with respect thereto.

ARTICLE IV

AFFIRMATIVE COVENANTS

4.0 Affirmative Covenants. Borrower hereby affirmatively covenants and agrees as
follows:

4.1 Construction. Borrower shall pursue construction of each Unit in good faith
with diligence and continuity in accordance with the Plans and Specifications.

4.2. Approval and Permits. No work associated with the construction of the
Improvements shall be commenced by Borrower unless and until the Plans and
Specifications have been approved by Lender and, to the extent required by
applicable law or any effective restrictive covenant, by all governmental
authorities having or claiming jurisdiction and by the beneficiary of any such
restrictive covenant, and unless and until all building, construction and other
permits necessary or required in connection with the commencement of the
construction of the Improvements have been validly issued and all fees and bonds
(whether posted by Borrower or its seller) required in connection therewith have
been paid or posted, as the circumstances may require.

4.3 Completion. Construction of a Unit shall be completed by Borrower on or
before the Completion Date, free and clear of all liens and claims of liens for
materials supplied and for services or labor performed in connection with the
construction of the Unit.

4.4 Compliance with Laws - Encroachments. The Improvements shall be constructed
by Borrower in strict accordance with all applicable (whether present or future)
laws, ordinances, rules, regulations, requirements and orders of any
governmental or regulatory authority having or claiming jurisdiction. The
Improvements shall be constructed entirely on the Land and will not encroach
upon any easement or right-of-way, or upon the land of others. Construction of
the Improvements shall be wholly within all applicable building restriction
lines and set-backs, however established, and shall be in strict accordance with
all applicable use or other restrictions and the provisions of any prior
agreements, declarations, covenants and all applicable zoning and subdivision
ordinances and regulations.

4.5 Surveys. Upon Lender’s request from time to time, as construction progresses
and upon the completion of the construction of the Improvements, Borrower shall
furnish Lender with a plat of survey, currently certified to Lender by a
registered land surveyor of the jurisdiction in which the Land is located, which
plat of survey shall clearly designate at least (i) the location of the
perimeter of the Land by courses and distances; (ii) the location of all
easements, rights-of-way, alleys, streams, waters, paths and encroachments;
(iii) the location of all building restriction lines and set-backs, however
established; (iv) the location of any streets or roadways abutting the Land; and
(v) the “as-built” location of the Improvements and the relation of the
Improvements by courses and distances to the perimeter of the Land, building
restriction lines and set-backs.

If at any time Borrower is required to furnish a plat of survey to Lender
pursuant to the terms of this Loan Agreement, Borrower shall also furnish an
original print thereof to the title insurance company and such plat of survey
shall not be sufficient for purposes of this Loan Agreement unless and until the
title insurance company shall advise Lender, by endorsement to the title
insurance policy or otherwise, that the plat of survey discloses no violations,
encroachments or other variances from applicable set-backs or other restrictions
except such as Lender and its counsel shall approve, such approval not to be
unreasonably withheld. All such plats of survey shall conform to the most recent
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping. The plats prepared in connection with the
establishment and recordation of a phase of the condominium by Borrower’s
engineer shall be sufficient to meet the requirements of a plat of survey in
this paragraph.

 

11



--------------------------------------------------------------------------------

4.6 Inspections; Cooperation; Payment of Consulting Engineer. Borrower shall
permit Lender and Lender’s duly authorized representatives (including, without
limitation, the Consulting Engineer or Progress Inspector) no more than twice
per month to enter upon the Land and to inspect the Improvements and any and all
materials to be used in connection with the construction of the Improvements and
to examine all detailed plans and shop drawings and similar materials relating
to the construction of the Improvements, during ordinary business hours.
Borrower will at all times cooperate and use its reasonable good faith efforts
to cause each and every of its subcontractors and materialmen to cooperate with
Lender and Lender’s duly authorized representatives (including, without
limitation, the Consulting Engineer or Progress Inspector) in connection with or
in aid of the performance of Lender’s functions under this Loan Agreement. The
fees of any Consulting Engineer or Progress Inspector engaged or employed by
Lender in connection with or in aid of the performance of Lender’s functions
under this Loan Agreement shall be paid by Borrower.

4.7 Vouchers and Receipts. Borrower will furnish to Lender, promptly on demand,
any contracts, bills of sale, statements, receipted vouchers or agreements
pursuant to which Borrower has any claim of title to any materials, fixtures or
other articles delivered or to be delivered to the Land or incorporated or to be
incorporated into the Improvements. Borrower will furnish to Lender, promptly on
demand, a verified written statement, in such form and detail as Lender may
reasonably require, showing all amounts paid and unpaid for labor and materials
and all items of labor and materials to be furnished for which payment has not
been made and the amounts to be paid therefor.

4.8 Payments for Labor and Materials. Borrower will pay when due all bills for
materials supplied and for services or labor performed in connection with the
construction of the Improvements.

4.9 Correction of Construction Defects. In the event there are any defects in
the work or any material departures or deviations from the Plans and
Specifications not approved by Lender, as such defects, departures or deviations
are certified to Lender by an outside engineer chosen by Lender, then promptly
following any demand by Lender, Borrower will correct or cause the correction of
such defects, departures or deviations.

4.10 Insurance. The original policy or policies of insurance, a certified true
copy thereof or a certificate shall be deposited with Lender, together with a
paid receipt for the premiums thereunder for at least the quarterly period
following the date of this Loan Agreement. All policies of insurance shall be
written with a company or companies licensed to do business in the jurisdiction
where the Mortgaged Property is located and with a company or companies
satisfactory to Lender. Each policy of insurance shall provide that such policy
may not be surrendered, cancelled or substantially modified, including without
limitation cancellation for non-payment of premiums, without at least thirty
(30) days’ prior written notice to all parties named as insured therein,
including Lender.

At no cost to Lender, Borrower shall provide and maintain:

(a) BUILDER’S RISK INSURANCE - “Builder’s Risk” insurance (reporting form) of
the type customarily carried in the case of similar construction for the full
replacement cost of work in place and material stored at or upon the Mortgaged
Property, comprehensive broad form “all risk” casualty insurance and insurance
for other risks of a similar or dissimilar nature, in such forms and amounts as
Lender may require. Such insurance policy shall name Lender as mortgagee.

(b) FIRE/HAZARD INSURANCE WITH EXTENDED COVERAGE - Insurance against any act or
occurrence of any kind or nature that results in damage, loss or destruction to
the Mortgaged Property under a policy or policies covering such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism and malicious mischief,
upon the completion of the construction of the Improvements or upon the
occupancy thereof for the purposes intended, whichever shall first occur. Unless
otherwise agreed in writing by Lender, such insurance shall be for the full
insurable value of the Mortgaged Property. The term “full insurable value” means
the actual replacement cost of the Mortgaged Property (excluding foundation and
excavation costs and costs of underground flues, pipes, drains and other
uninsurable items). The deductible amount under such policy or policies shall
not exceed

 

12



--------------------------------------------------------------------------------

$5,000.00. No policy of insurance shall be written such that the proceeds
thereof will produce less than the minimum coverage required by this section by
reason of coinsurance provisions or otherwise. The “full insurable value” shall
be determined from time to time at the request of Lender, by an appraiser or
appraisal company or one of the insurers, who shall be selected and paid for by
Borrower but subject to Lender’s approval. Such insurance policy shall name
Lender as mortgagee.

(c) LIABILITY INSURANCE - Comprehensive general public liability and indemnity
insurance in such forms and in such amounts as Lender may require, but in any
event not less than $1,000,000.00 covering claims for bodily injury or death and
property damage arising out of a single occurrence and $2,000,000.00 for the
aggregate of all occurrences during any given annual policy period. Such
insurance policy shall name Lender as mortgagee.

(d) WORKER’S COMPENSATION INSURANCE - Worker’s compensation insurance for all
employees (if any) of Borrower in accordance with the applicable requirements of
law. Such insurance policy shall name Lender as mortgagee.

4.11. Flood Insurance. If required by applicable law or regulation or if
required by Lender, Borrower shall provide or cause to be provided to Lender a
separate policy of flood insurance in the amount of the Note or the maximum
limit of coverage available with respect to the Mortgaged Property, whichever is
the lesser, from a company or companies satisfactory to Lender and written in
strict conformity with the Flood Disaster Protection Act of 1973, as amended,
and all applicable regulations adopted pursuant thereto, or alternatively if
flood insurance is not available for the Mortgaged Property or the Mortgaged
Property is not within a flood hazard area, Borrower shall supply Lender with
written evidence, in form and substance satisfactory to Lender, to that effect.
Any such policy shall provide that the policy may not be surrendered, cancelled
or substantially modified (including, without limitation, cancellation for
non-payment of premiums) without at least thirty (30) days’ prior written notice
to any and all insureds named therein, including Lender.

4.12 Fees and Expenses - Indemnity. Borrower will pay to Lender or as Lender
directs all reasonable fees, charges, costs and expenses required to satisfy the
conditions of the Security Documents and the Commitment. Borrower will hold
Lender harmless and indemnify Lender from all claims of brokers and “finders”
arising by reason of the execution and delivery hereof or the consummation of
the transaction contemplated hereby.

4.13 Prompt Applications. Borrower shall cause all applications for advances of
Line of Credit proceeds to be made and delivered to Lender promptly in order to
obtain advances of Line of Credit proceeds as they become available for
disbursement pursuant to the terms of this Loan Agreement.

4.14 Hazardous Materials. Borrower will immediately remove all Hazardous
Materials from the Land and Improvements or follow the recommendations of a
qualified environmental consultant approved by Lender immediately after Borrower
has been notified that Hazardous Materials have been used in the construction of
the Improvements or are or have been stored or located upon the Land or the
Improvements in violation of Environmental Requirements or Environmental Laws.

4.15 Reappraisal. Borrower agrees that Lender shall have the right, in a
commercially reasonable manner, to require a reappraisal of the Mortgaged
Property at any time, but not more than once annually, and all fees, expenses
and other costs associated therewith shall be paid by Borrower, and if not so
paid, such amounts shall constitute a portion of Borrower’s obligations
evidenced by the Note and secured by the Deed of Trust.

4.16 Financial Reporting. On or before May 31 of each year, the Borrower and
Guarantor will furnish to the Lender their federal income tax returns for the
previous fiscal year. On or before May 31 of each year, the Borrower and
Guarantor will furnish to the Lender internally prepared financial statements
disclosing in detail the Borrower’s income, expenses, retained earnings, changes
in cash position and distributions during the previous one year period and a
detailed balance sheet as of the end of such period. The Borrower and the
Guarantor will also furnish to the Lender such other financial and operating
information as the Lender may from time to time request.

 

13



--------------------------------------------------------------------------------

4.17 Financial Covenants.

(a) Tangible Net Worth. Guarantor shall maintain a Tangible Net Worth
(hereinafter defined) of not less than $1.00 based upon the fair market value of
its assets and the liabilities reflected on its financial statements at any
given time (the “Tangible Net Worth Covenant”) at all times during the term of
the Line of Credit. “Tangible Net Worth” is the amount by which the aggregate
fair market value of Guarantor’s assets exceeds its aggregate liabilities. For
determining Tangible Net Worth, total assets will exclude all intangible assets,
including without limitation goodwill, patents, trademark, trade names,
copyrights, franchises and all accounts receivable that are owed Guarantor by
any of its stockholders, officers or directors.

4.18 Loan Fee. Borrower shall pay Lender a Loan Fee at the time that Lender
commits to make a Loan under the Line of Credit.

4.19 Condominium Regime. Borrower shall submit all existing or proposed
documentation (the “Condominium Documents”) intended or necessary to convert the
Project into a multi-unit condominium regime (the “Condominium Regime”) to the
Lender for the Lender’s review and approval prior to the Borrower’s submission
of the Condominium Documents to any governmental authority required to review
and approve the Condominium Documents as a pre-condition to the creation of the
Condominium Regime. Once the Lender has approved the Condominium Documents,
which approval shall not be unreasonably conditioned, delayed or withheld, the
Lender shall consent to and/or execute such Condominium Documents as are
required of the Lender, in its capacity as the holder of a security interest in
the Land, to facilitate the Borrower’s conversion of the Project into a
Condominium Regime under the laws of the Commonwealth of Virginia.

2. ARTICLE V

NEGATIVE COVENANTS

5.0 Negative Covenants. Until the Indebtedness shall have been paid in full,
Borrower covenants and agrees as follows:

5.1 Other Liens; Transfers; “Due-on-Sale”, etc. Borrower shall not, without the
prior written consent of Lender, create or permit to be created or remain with
respect to the Mortgaged Property or any part thereof or income therefrom, any
mortgage, pledge, lien, encumbrance, charge, security interest, conditional sale
or other title retention agreement, whether prior or subordinate to the lien of
the Security Documents, other than in connection with the Security Documents or
as otherwise provided for or permitted therein. Except for any grant,
conveyance, sale, assignment or transfer in the ordinary course of Borrower’s
business and which is specifically conditioned upon the release of record of the
lien of the Deed of Trust and the other Security Documents as to that portion of
the Mortgaged Property granted, conveyed, sold, assigned or transferred,
Borrower shall not, without the prior written consent of Lender, make, create,
permit or consent to any conveyance, sale, assignment or transfer of the
Mortgaged Property or any part thereof, or Borrower’s legal or equitable
interest in the Mortgaged Property, other than in connection with the Security
Documents or as otherwise provided for or permitted therein. Borrower will not,
without the prior written consent of Lender, make, create or consent to any
grant, conveyance, sale, assignment or transfer of any partnership interest or
other interest in Borrower.

5.2 Impairment of Security. Borrower shall take no action which will in any
manner impair the value of the Mortgaged Property or the validity, priority or
security of the Deed of Trust.

5.3 Conditional Sales. Borrower will not incorporate in the Improvements any
property acquired under a conditional sales contract or lease, or as to which
the vendor retains title or a security interest, without the prior written
consent of Lender.

5.4 Changes to Plans and Specifications. Borrower will not permit any material
changes in the Plans and Specifications, including, without limitation, any
change by altering or adding to the work to be performed, orders for extra work,
any change which will result in a material net construction cost increase or a
material net cumulative

 

14



--------------------------------------------------------------------------------

construction cost decrease, or any material change in the design concept for the
Improvements, without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed and under such reasonable
conditions as Lender may then establish.

5.5 Bonds. Borrower will not do or permit anything to be done that would affect
the coverage or indemnities provided for pursuant to the provisions of any
performance bond, labor and material payment bond or any other bond required
pursuant to the provisions of the Security Documents.

ARTICLE VI

EVENTS OF DEFAULT

6.0 Events of Default. The term “Event(s) of Default,” as used in this Loan
Agreement shall mean the occurrence or happening, from time to time, of any one
or more of the following, beyond any applicable cure period:

6.1 Payment of Indebtedness. If Borrower shall fail to pay to Lender any and all
amounts payable by Borrower to Lender under the terms of the Note or any of the
Security Documents, including but not limited to any principal payment, interest
payment, loan fee, extension fee or late charge, at the time such payment is
due, and Borrower fails to make such payment within ten (10) days after Lender’s
written notice to Borrower that such payment is past due.

6.2 Performance of Obligations. If Borrower shall default in the due observance
or performance of any of the Obligations, specifically including, but not
limited to, those specified in Sections 6.3 through 6.10 of this Article, and
such default continues for thirty (30) days after written notice of such default
is sent by Lender to Borrower, provided however that if such failure is capable
of being cured within a reasonable period of time but, in Lender’s judgment,
cannot be cured within said thirty (30) day period, then, notwithstanding the
foregoing, an Event of Default shall not be deemed to have occurred at the
expiration of said thirty (30) day period if the Borrower (i) commences the cure
of such failure within said thirty (30) day period, (ii) thereafter diligently
and expeditiously to Lender’s satisfaction proceeds to cure such failure, and
(iii) completes the cure of such failure within a reasonable period of time not
exceeding ninety (90) days after the date that such written notice was sent.

6.3 Other Defaults. If any other default shall occur under the Note or any of
the Security Documents or any document evidencing or securing a loan or line of
credit to Borrower, Guarantor or any company in which the Borrower and/or
Guarantor maintain a controlling interest.

6.4 Representation and Warranties. If any representation or warranty contained
in this Loan Agreement or in any other document, certificate or opinion
delivered to Lender in connection with the Line of Credit shall prove at any
time to be incorrect or misleading in any material respect when made.

6.5 Progress of Construction. Except for delays unavoidably occasioned by
strikes, lock-outs, war or civil disturbance, governmental actions (e.g.,
moratorium), natural disaster, acts of God, or extreme weather conditions, if
construction of the Improvements is not carried on in good faith and with
reasonable dispatch or if Borrower abandons the work or discontinues work for a
period of more than thirty (30) consecutive days.

6.6 Failure to Complete. Except for delays unavoidably occasioned by strikes,
lock- outs, war or civil disturbance, natural disaster, acts of God, or extreme
weather conditions, if Borrower fails to complete the construction of a Unit on
or before the Completion Date.

6.7 Conditions Precedent to Any Advance. Except for delays unavoidably
occasioned by strikes, lock-outs, war or civil disturbance, natural disaster,
acts of God, or extreme weather conditions, if Borrower is unable to satisfy any
condition precedent to its right to receive an advance of Line of Credit
proceeds for a period in excess of thirty (30) days.

 

15



--------------------------------------------------------------------------------

6.8 Disclosure of Contractors. If Borrower shall fail to disclose to Lender,
upon demand and within a reasonable time period, the names of all major
contractors with whom Borrower has contracted or intends to contract for the
construction of the Improvements or for the furnishing of labor or materials
therefor.

6.9 Mechanic’s Lien. The filing of any mechanic’s or judgment lien against the
Project, or the failure to pay any firm, person or corporation entitled to
payment, which firm, person or corporation has a right to file a mechanic’s lien
against the Project regardless of the fact that such mechanic’s lien or judgment
lien or claim if filed is, or may be, subordinated to the lien of the Deed of
Trust; provided, however, that the filing of a mechanic’s or judgment lien
affecting the Project shall not be deemed to be an Event of Default provided
that (i) such lien is either bonded off by Borrower within sixty (60) days after
the filing thereof, or (ii) Borrower posts security for or makes other
arrangements for protection of Lender satisfactory to Lender, within sixty
(60) days after the filing of such lien. Notwithstanding the foregoing, if any
such lien is filed, Lender shall not be required to make any further advances
hereunder until Borrower has either paid or bonded off the lien as described in
(i) above, or has posted security or made other arrangements to the satisfaction
of Lender as described in (ii) above.

6.10 Impairment of Security. The occurrence of any condition or situation which,
in the sole determination of Lender, constitutes a material danger to or
impairment of the security for the repayment of the Line of Credit, if such
condition or situation is not remedied within thirty (30) days after written
notice to Borrower thereof.

6.11 Environmental Clean-up. If Borrower fails to pay the cost, or to provide
for the payment of the cost and performance of the “clean up” of the Project
pursuant to an order issued under the Environmental Response Compensation and
Liability Act in a manner satisfactory to Lender and such failure continues for
a period of thirty (30) days after the date of written notice of such failure
from Lender to Borrower.

6.12 Dissolution of Borrower or Guarantor. If either of the Borrower or
Guarantor are dissolved.

6.13 Inspection of the Project. If the Borrower fails or refuses to permit a
representative of Lender to enter the Project and inspect the same at reasonable
times.

ARTICLE VII

DEFAULT - REMEDIES

7.0 Remedies on Default. Lender shall have the right, upon the happening of any
Event of Default, to terminate this Loan Agreement by notice in writing to
Borrower and, in addition to any rights or remedies available to it under the
Deed of Trust or other Security Documents, to enter into possession of the
Mortgaged Property and perform any and all work and labor necessary to complete
the construction of the Improvements (whether or not in accordance with the
Plans and Specifications) and to employ watchmen to protect the Mortgaged
Property and the Improvements.

All sums expended by Lender for such purposes shall be deemed to have been paid
to Borrower and secured by the Deed of Trust. For this purpose, Borrower hereby
constitutes and appoints Lender Borrower’s true and lawful attorney-in-fact with
full power of substitution to complete the work in the name of Borrower, in a
commercially sound and reasonable manner, and hereby empowers said attorney or
attorneys as follows:

(a) To use any funds of Borrower including any balance which may be held in
escrow and any funds which may remain unadvanced hereunder for the purpose of
completing the construction of the Improvements, whether or not in the manner
called for in the Plans and Specifications;

(b) To make such additions, changes and corrections in the Plans and
Specifications which shall be necessary or desirable in the judgment of Lender
to complete the construction of the Improvements;

(c) To employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for said purpose;

 

16



--------------------------------------------------------------------------------

(d) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Mortgaged Property, or may be necessary or desirable for
the completion of the work or the clearance of title;

(e) To execute all applications and certificates which may be required in the
name of Borrower; and

(f) To do any and every act with respect to the construction of the Improvements
which Borrower may do in its own behalf.

It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have power to prosecute and defend all actions or proceedings in
connection with the construction of the Improvements and to take such actions
and require such performance as is deemed necessary.

Borrower hereby irrevocably constitutes and appoints Lender Borrower’s true and
lawful attorney-in-fact to execute, acknowledge and deliver such documents,
instruments and certificates, and to take such other actions, in the name and on
behalf of Borrower and at the sole cost and expense of Borrower, as Lender, in
its sole and reasonable discretion, deems necessary, desirable or appropriate to
effectuate the provisions of this paragraph upon ten (10) days prior written
notice to Borrower.

7.1 No Conditions Precedent to Exercise of Remedies. Neither Borrower nor any
guarantor of the payment of all or any part of the Indebtedness or the
performance of any of the Obligations shall be relieved of any obligation by
reason of the failure of Lender to comply with any request of Borrower or of any
other person to take action to foreclose on the Deed of Trust or otherwise to
enforce any provisions of the Note or the Security Documents, or by reason of
the release, regardless of consideration, of all or any part of the Mortgaged
Property, or by reason of any agreement of stipulation between any subsequent
owner of the Mortgaged Property and Lender extending the time of payment or
modifying the terms of the Note or the Security Documents without first having
obtained the consent of Borrower or such guarantor; and in the latter event,
Borrower and such guarantor shall continue to be liable to make payments
according to the terms of any such extension or modification agreement, unless
expressly released and discharged in writing by Lender.

7.2 Remedies Cumulative and Concurrent. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Note or in the Security Documents, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder, under the Note or the Security Documents, or now or hereafter
existing at law or in equity or by statute. Every right, power and remedy given
by the Note and the Security Documents to Lender shall be concurrent and may be
pursued separately, successively or together against Borrower, the guarantor of
the payment of all or any part of the Indebtedness or the performance of any of
the Obligations, or the Mortgaged Property or any part thereof, or any one or
more of them; and every right, power and remedy given by the Note or the
Security Documents may be exercised from time to time as often as may be deemed
expedient by Lender.

7.3 Strict Performance. No delay or omission of Lender to exercise any right,
power or remedy accruing upon the happening of an Event of Default shall impair
any such right, power or remedy or shall be construed to be a waiver of any such
Event of Default or any acquiescence therein. No delay or omission on the part
of Lender to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Deed of Trust following any Event of
Default as aforesaid, or any other option granted to Lender hereunder in any one
or more instances, or the acceptance by Lender of any partial payment on account
of the Indebtedness shall constitute a waiver of any such Event of Default, and
each such option shall remain continuously in full force and effect.

ARTICLE VIII

MISCELLANEOUS

8.0 No Warranty by Lender. By accepting or approving anything required to be
observed, performed or fulfilled by Borrower or to be given to Lender pursuant
to this Loan Agreement, including, without limitation, any

 

17



--------------------------------------------------------------------------------

certificate, balance sheet, statement of profit and loss or other financial
statement, survey, receipt, appraisal or insurance policy, Lender shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof, and
any such acceptance or approval thereof shall not be or constitute any warranty
or representation with respect thereto by Lender.

8.1 Liability of Lender. Lender shall not be liable for any act or omission by
it pursuant to the provisions of this Loan Agreement in the absence of fraud,
gross negligence or willful misconduct. Lender shall incur no liability to
Borrower or any other party in connection with the acts or omissions of Lender
in reliance upon any certificate or other paper believed by Lender to be genuine
or with respect to any other thing which Lender may do or refrain from doing,
unless such act or omission amounts to fraud, gross negligence or willful
misconduct. In connection with the performance of its duties pursuant to this
Loan Agreement, Lender may consult with counsel of its own selection, and
anything which Lender may do or refrain from doing, in good faith, in reliance
upon the opinion of such counsel shall be full justification and protection to
Lender.

8.2 No Partnership. Nothing contained in this Loan Agreement shall be construed
in a manner to create any relationship between Borrower and Lender other than
the relationship of borrower and lender, and Borrower and Lender shall not be
considered partners or co-venturers for any purpose.

8.3 Severability. In the event any one or more of the provisions of this Loan
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part or in any respect, or in the event any one or more of the
provisions of the Note or the Security Documents operate or would prospectively
operate to invalidate this Loan Agreement, then and in either of those events,
at the option of Lender, such provision or provisions only shall be held for
naught and shall not affect any other provision of the Note or the Security
Documents or the validity of the remaining Obligations, and the remaining
provisions of the Note and the Security Documents shall remain operative and in
full force and effect and shall in no way be affected, prejudiced or disturbed
thereby.

8.4 Successors and Assigns. Each and every of the covenants, terms, provisions
and conditions of this Loan Agreement, the Note and the Security Documents shall
apply to, bind and inure to the benefit of Borrower, its successors and those
assigns of Borrower consented to in writing by Lender, and shall apply to, bind
and inure to the benefit of Lender and the endorsees, transferees, successors
and assigns of Lender, and all persons claiming under or through any of them.

8.5 Modification - Waiver. None of the terms or provisions of this Loan
Agreement may be changed, waived, modified, discharged or terminated except by
instrument in writing executed by the party or parties against which enforcement
of the change, waiver, modification, discharge or termination is asserted. None
of the terms or provisions of this Loan Agreement shall be deemed to have been
abrogated or waived by reason of any failure or failures to enforce the same.

8.6 Third Parties - Benefit. All conditions of the obligations of Lender to make
advances hereunder are imposed solely and exclusively for the benefit of Lender
and its assigns, and no other persons shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make advances in the absence of strict
compliance with any or all thereof and no other person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender at any time in the sole
and absolute exercise of its discretion. The terms and provisions of this Loan
Agreement are for the benefit of the parties hereto and, except as herein
specifically provided, no other person shall have any right or cause of action
on account thereof.

Lender shall in no event be responsible or liable to any person other than to
Borrower for any advance of or failure to advance the proceeds of the Line of
Credit or any part thereof, and no contractor, subcontractor, materialman or
other person shall have any right or claim against Lender pursuant to this Loan
Agreement or the administration thereof.

8.7 Conditions - Verification. Any condition of this Loan Agreement which
requires the submission of evidence of the existence or non-existence of a
specified fact or facts implies as a condition the existence or non-existence,
as the case may be, of such fact or facts and Lender shall, at all times, be
free independently to establish to its satisfaction and in its absolute
discretion such existence or non-existence.

 

18



--------------------------------------------------------------------------------

8.8 Captions and Headings. The captions and headings contained in this Loan
Agreement are included herein for convenience of reference only and shall not be
considered a part hereof and are not in any way intended to limit or enlarge the
terms hereof.

8.9 Counterparts. This Loan Agreement may be executed in any number of
counterparts, each of which shall be considered an original for all purposes;
provided, however, that all such counterparts shall together constitute one and
the same instrument.

8.10 Notices. All notices, demands, requests and other communications required
pursuant to the provisions of this Loan Agreement shall be in writing and shall
be deemed to have been properly given or served for all purposes when presented
personally or sent by hand delivery, Federal Express or other similar overnight
service or United States Registered or Certified Mail, postage prepaid, to the
respective addresses as follows:

 

  (a) If to Borrower, then to it at:

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th floor

Reston, Virginia 20190

Attn: Christopher Clemente

With a copy to:

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th floor

Reston, Virginia 20190

Attn: Jubal Thompson

 

  (b) If to Lender, then to it at:

8270 Greensboro Drive, Suite 500

McLean, Virginia 22102

Attention: Real Estate Department

Any of the parties may designate a change of address by notice in writing to the
other parties. Whenever in this Loan Agreement the giving of notice by mail or
otherwise is required, the giving of such notice may be waived in writing by the
person or persons entitled to receive such notice. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in the Note or any of the Security Documents
or to require giving of notice or demand to or upon any person in any situation
or for any reason.

8.11 Signs; Publicity. At Lender’s request and expense, Borrower shall place a
sign or signs (in a form or forms which Borrower has reasonably approved) at a
location or locations on the Mortgaged Property satisfactory to Lender and
Borrower, which signs shall recite, among other things, that Lender is financing
the construction of the Improvements. Borrower expressly authorizes Lender to
prepare and to furnish to the news media for publication from time to time news
releases with respect to the Project, specifically to include but not limited to
releases detailing Lender’s involvement with the financing of the Project.

8.12 Applicable Law. This Loan Agreement shall be governed by and construed,
interpreted and enforced in accordance with and pursuant to the laws of the
Commonwealth of Virginia. In the event that the “choice of law” rules of the
Commonwealth of Virginia can be construed or interpreted to require the laws of
another jurisdiction to govern, the “choice of law” rules of the Commonwealth of
Virginia shall not apply.

 

19



--------------------------------------------------------------------------------

8.13 Time of Essence. Time shall be of the essence of each and every provision
of this Loan Agreement of which time is an element.

8.14 Commitment. To the extent the terms of the Commitment are not incorporated
in this Loan Agreement, the terms and conditions of the Commitment shall survive
the execution of this Loan Agreement and shall continue to be the obligation of
Borrower until the Line of Credit is paid in full. Any discrepancy between the
terms of the Commitment and the terms of the Security Documents shall be
construed in favor of the Security Documents. Borrower agrees, from time to
time, to execute and acknowledge such amendments or modifications as may
reasonably be required to add, delete or modify provisions to this Loan
Agreement in order to cause this Loan Agreement to conform to the terms of the
Commitment.

IN WITNESS WHEREOF, Borrower and Lender have executed and delivered these
presents or caused these presents to be executed and delivered as of the year
and day first above written.

 

BORROWER: COMSTOCK EASTGATE, L.C., a Virginia limited liability company By:    
Comstock Holding Companies, Inc., a Delaware corporation, its manager   By:  

 

  (SEAL)     Christopher D. Clemente       Chief Executive Officer   LENDER:

CARDINAL BANK, a banking corporation organized under the laws of the
Commonwealth of Virginia

 

By:  

 

  (SEAL)   Richard F. Schoen     Senior Vice President  

 

20



--------------------------------------------------------------------------------

EXHIBIT “A”

All those certain lots, pieces or parcels of land situate, lying and being in
Loudoun County, Virginia, being more particularly described as follows:

PHASE 3, THE VILLAS AT EASTGATE CONDOMINIUM, as established by the Declaration
of The Villas at Eastgate Condominium recorded July 20, 2012 as Instrument
No. 20120720-0055207, with the plat recorded as Instrument No. 20120720-0055208
and 20120720-0055209 among the Land Records of the Clerk of the Circuit Court of
Loudoun County, Virginia.

And being more particularly described as:

Beginning at the easterly corner of Phase 2, said corner lines on a southerly
line of Phase A; thence departing Phase 2 and with the southerly line of Phase A
the following five (5) courses and distances:

 

  1. S 65º54’04” E, a distance of 75.96 feet to a point;

 

  2. 43.04 feet along the arc of a curve to the left having a radius of 78.00
feet and with a chord bearing and distance of S 81°42’30” E, 42.50 feet to a
point;

 

  3. S 07º30’56” E, a distance of 41.35 feet to a point;

 

  4. S 25º42’38” W, a distance of 75.44 feet to a point;

 

  5. S 60º19’11” W, a distance of 40.25 feet to a point on a northerly line of
Parcel A, Section 1, Phase 1, East Gate One;

Thence departing the Phase A, and with a northerly line of Parcel A, Section 1,
Phase 1, East Gate One, N 65º52’25” W, a distance of 112.68 feet to a point,
said point being the southerly corner of Phase 2;

Thence departing Parcel A, Section 1, Phase 1, East Gate One and with the
easterly line of Phase 2, N 24º07’35” E, a distance of 131.47 feet to the point
of beginning.

Containing 17,707 square feet or 0.40650 acres of land.

 

21



--------------------------------------------------------------------------------

EXHIBIT “B”

Pro Forma Per Unit Cost and Loan Budget

 

22



--------------------------------------------------------------------------------

EXHIBIT “C”

Approved Final Project Cost Budget and Draw Schedule

 

23



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

         AMENDMENT TO DEED OF TRUST

THIS          AMENDMENT TO DEED OF TRUST (“Deed of Trust Amendment”), made this
     day of             , 201  , by and among COMSTOCK EASTGATE, L.C., a
Virginia limited liability company (“Grantor”), and
                                        , residing in Fairfax County, Virginia
and                                         , residing in Fairfax County,
Virginia, either of whom may act (collectively, “Trustee”), and CARDINAL BANK, a
banking corporation organized under the laws of the Commonwealth of Virginia,
its successors and assigns (“Beneficiary”).

RECITALS

R-1. Grantor is indebted (the “Loan”) to Beneficiary pursuant to that certain
Credit Line Deed of Trust Note in the maximum principal amount of $2,500,000
dated as of September 27, 2012 (the “Note”); and

R-2. By that certain Credit Line Deed of Trust, Assignment and Security
Agreement dated as of September 27, 2012 and recorded as Instrument #
                             among the land records of Loudoun County, Virginia
(the “Deed of Trust”), Grantor granted to the Trustee an interest in certain
real property more particularly described therein to secure repayment of the
Note; and

R-3. Grantor has requested and Beneficiary has agreed to fund a portion of the
costs of making certain improvements to the parcels of land situated, lying and
being in Loudoun County, Virginia, as more particularly described on Exhibit A
attached hereto and incorporated herein by this reference (the “Additional
Land”); and

R-4. The parties hereto desire to modify and amend the Deed of Trust for the
purpose of extending the lien and operation of the Deed of Trust to include the
Additional Land.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
in order to induce Beneficiary to fund a portion of the construction costs with
respect to the Additional Land, Grantor and Beneficiary agree as follows:

1. All references in the Deed of Trust to the Mortgaged Property shall include
the Additional Land (as hereinabove defined).

2. Grantor by these presents does grant, bargain, sell and convey, effective as
of the date hereof, unto the Trustee, his survivor and other successor and
successors in trust, to have and to hold in trust in accordance with the terms
and conditions of the Deed of Trust, which is hereby incorporated herein by
reference, as modified herein, all of Grantor’s right, title and interest in and
to the Additional Land, together with (i) all buildings and improvements now or
hereafter constructed thereon; (ii) all the estate and rights, if any, of
Grantor in and to all land lying in public and private streets, roads and
alleyways abutting the Additional Land; (iii) all easements, rights of way,
privileges and appurtenances now or hereafter belonging to or in any way related
to the Additional Land; (iv) all fixtures, machinery, equipment, building
materials and other personal property of every nature whatsoever now or
hereafter located in, or on, or used, or intended to be used, in connection with
the operation of the above-described property, including, but without
limitation, heating, air conditioning, cooking, refrigerating, plumbing, and
electrical apparatus and equipment, boilers, engines, motors, dynamos,
generating equipment, piping and plumbing fixtures, ventilating and vacuum
cleaning systems, fire extinguishing apparatus, gas and electric fixtures,
elevators, escalators, partitions, mantels, built-in mirrors, disposals,
washers, dryers, window shades, blinds, screens, storm sashes, storm doors,
awnings, carpeting, underpadding, drapes, plants and shrubbery, and furnishings
of public spaces, halls and lobbies, all of which personal property, including
replacements thereof and additions thereto, shall be deemed part of the realty
hereby conveyed (and Grantor hereby declares such personal property to be part
of said realty, whether attached thereto or not, and subject to the lien hereby
created); and (v) all proceeds of the conversion, whether voluntary or
involuntary, of any of the above-described property into cash or other liquid
claims, including, without limitation, all awards, payments or proceeds,
including interest thereon, and the right to receive the same, which may be made
as a result of any casualty, any exercise of the right of eminent domain or deed
in lieu thereof, the alteration of the grade of any street and any injury to or
decrease in the value of the above-described property, together with all costs
and expenses incurred by Beneficiary, in connection with the collection of such
awards, payments and proceeds, including, without limitation, reasonable
attorney’s fees, Grantor hereby confirms such grant of property as security for
all of Grantor’s obligations thereunder, including payment and performance of
the Note. It is the intent of the parties hereto that the lien of the Deed of
Trust shall be and does constitute a first priority lien on the Property
notwithstanding any claim or acts to the contrary.

3. Grantor hereby reconfirms the grant of property contained in the Deed of
Trust as security for all of Grantor’s obligations thereunder, including payment
and performance of the Note. It is the intent of the parties hereto that the
lien of the Deed of Trust shall have constituted and does constitute a
continuing and uninterrupted first priority lien notwithstanding any claim or
acts to the contrary.

 

24



--------------------------------------------------------------------------------

4. To the best of Grantor’s knowledge, as of the date hereof, there are no
defenses, offsets or counterclaims to the Note or the Deed of Trust as hereby
modified. Except as expressly modified herein, the Deed of Trust remains in full
force and effect without modification, and is hereby ratified and affirmed. This
Deed of Trust Amendment is not intended to be, and shall not constitute a
substitution or novation of the Note, Deed of Trust, or any other instruments
evidencing or securing repayment of the Note. Grantor acknowledges and agrees
that, to the best of Grantor’s knowledge, Beneficiary has not defaulted under
any obligations to Grantor.

IN WITNESS WHEREOF, Grantor, Trustee (at the direction of Beneficiary as
evidenced by its signature hereto) and Beneficiary have caused this Deed of
Trust Amendment to be executed under seal by their representatives thereunto
duly authorized.

 

      GRANTOR:       COMSTOCK EASTGATE, L.C., a Virginia limited liability
company   By:   Comstock Holding Companies, Inc., a Delaware corporation, its
manager         By:  

 

  (SEAL)         Christopher D. Clemente           Chief Executive Officer    

COMMONWEALTH OF VIRGINIA,

CITY/COUNTY OF                     , TO WIT:

I HEREBY CERTIFY that on this      day of             , 201  , before me in the
jurisdiction aforesaid personally appeared Christopher D. Clemente, the duly
authorized Chief Executive Officer of Comstock Holding Companies, Inc., manager
of Comstock Eastgate, L.C., a Virginia limited liability company, known to me
(or satisfactorily proven) to be the person whose name is subscribed to the
within instrument, and acknowledged that he executed the same for the purposes
therein contained as the duly authorized Chief Executive Officer of Comstock
Holding Companies, Inc.

WITNESS my hand and Notarial Seal.

 

 

  (SEAL) Notary Public  

 

My Commission Expires:          Registration #:       

 

25



--------------------------------------------------------------------------------

BENEFICIARY: CARDINAL BANK, a banking corporation organized under the laws of
the Commonwealth of Virginia By:  

 

  (SEAL) Name:  

 

  Title:  

 

  TRUSTEES:

 

  (SEAL) Name:  

 

    Sole Acting Trustee  

COMMONWEALTH OF VIRGINIA,

CITY/COUNTY OF                     , TO WIT:

I HEREBY CERTIFY, that on this      day of             , 201  , before me, the
undersigned Notary Public of said Commonwealth, personally appeared
                            , who acknowledged himself to be the
                             of Cardinal Bank, a banking corporation organized
under the laws of the Commonwealth of Virginia, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the same for the purposes therein contained as the
duly authorized                      of said corporation.

WITNESS my hand and Notarial Seal.

 

 

  (SEAL) Notary Public  

 

My Commission Expires:          Registration #:       

 

26



--------------------------------------------------------------------------------

COMMONWEALTH OF VIRGINIA,

CITY/COUNTY OF                     , TO WIT:

I HEREBY CERTIFY, that on this      day of             , 201  , before me, the
undersigned Notary Public of said Commonwealth, personally appeared
                            , Trustee, known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the same for the purposes therein contained.

WITNESS my hand and Notarial Seal.

 

 

  (SEAL) Notary Public  

 

My Commission Expires:          Registration #:       

 

27



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

All those certain lots, pieces or parcels of land situate, lying and being in
Loudoun County, Virginia, being more particularly described as follows:

 

28